           Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------~-------------------------------x

UNITED STATES OF AMERICA,                                           14-cr-462 (CS)

                  -against-                                         Declaration

DENNIS SICA,
                           Defendant.

----------------------------------------------------------------x
         I, Theodore S. Green, an attorney admitted to practice in this Court and in the Courts of New

York, declare and affIrm pursuant to 28 U.S.C. §1746, as follows:

         1. This declaration is submitted pursuant to the Court's order of November 20, 2018,

directing that I file an affidavit responding to Mr. Sica's pending motion pursuant to 28 U.S.C.

§2255. On June 19, 2014, I was appointed in the above-captioned case to represent Dennis Sica

pursuant to the Criminal Justice Act (CJA). Mr. Sica was originally charged by complaint and

subsequently charged by indictment with one count of conspiracy to distribute and possess with

intent to distribute heroin and fentanyl in violation of 21 U.S.C. §§841(b)(l)(B) and 846. The

indictment alleged, as an aggravating element, that drugs distributed in furtherance of the conspiracy

caused the deaths of three people - Anthony Delello, Laura Brown and Thomas Miller.

         2. In preparing the case for trial, I examined discovery provided by the government,

including extensive cell phone records, text messages, medical examiner reports, toxicology records,

medical records, laboratory reports and records, and other discovery. After applying to the Court

and obtaining authorization under CJA, I obtained the following services to assist the defense:

private investigator Michael Benvie (formerly a law enforcement officer and currently employed as



                                                          1
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 2 of 12



the investigator for the Putnam County District Attorney's office), Mark Taff, M.D. (a board-

certified forensic pathologist and formerly the chief medical examiner for Rockland County),

toxicology expert Donald Hoffman, Ph.D. (an associate adjunct professor at John Jay College of

Criminal Justice and formerly a research scientist and senior chemist for the Office of Chief Medical

Examiner for New York City), and Cornerstone Discovery of Philadelphia, Pa., a firm that conducts

digital forensic examinations of electronic evidence including cell phone and cell tower evidence.

I also applied to have Richard Willstatter of our firm appointed as co-counsel, an application which

was granted.

       3. From an early stage of the case, I realized that challenging the causation of death with

respect to drugs allegedly distributed was a key issue. The causation issues differed for each of the

deceased. Relevant facts and trial defenses developed in our investigation, through review of

evidence, consultation with experts, and interviewing witnesses included the following:


       Anthony Delello

       4. In the case of Delello, text messages and 3500 material revealed that Delello and his

girlfriend, Kaitlyn Falgiano, were actively seeking to procure drugs the night before his death, both

heroin and the prescription opiate Oxycodone, referred to in text messages as "blues." Delello and

Falgiano initially reached out to an acquaintance who worked at a local Dunkin' Donuts that was

connected to a Sunoco gas station. According to witness statements, this person provided Sica's

phone number to Falgiano, who then provided it to Delello. (A. 53-54).1



        lparenthetical citations denoted by "A." are to pages of the appendix that was filed in Mr.
Sica's direct appeal to the United States Court of Appeals for the Second Circuit. United States
v. Sica, 15-3486-cr.

                                                  2
           Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 3 of 12



         5. Delello also expressed an interest that night in procuring oxycodone from another source

and exchanged text messages with another acquaintance who worked at the Sunoco station in an

effort to find that drug. Moreover, Falgiano, in statements to the government, acknowledged that

there was a " possibility" that Delello contacted yet another drug source that ni ght about obtaining

" pill s" (A. 54).

         6. At the time of the autopsy, a multi-panel urine screening test was conducted which

presumptively disclosed the presence of opiates, oxycodone and benzodiazepine. Subsequent

tox ico logy tests were conducted for the government by NMS Laboratories, which reported the

presence of heroin (but not Fentanyl) and benzodiazepine, as well as codeine. 2 At least one test

conducted by NMS also revealed the presence of substantial amounts of oxycodone, as well as some

codeine, but NMS deemed these findings to be unrepo11able and did not include them as being

present in the final report (A. 54-55, 72).

         7. Had the case gone to trial, Dr. Taffwas prepared to testify that persons who use opiates,

such as heroin, in combination with benzodiazepines, like diazepam, put themselves at significantly

increased risk of death by overdose. There is a synergistic effect when the drugs are combined.

Benzodiazepines, like opiates, are central nervous system depressants and both drugs suppress one 's

ability to breathe. Together, the effect is exacerbated. [n Dr. Tafrs opinion, the cause of Delell o' s

death was multiple or mixed drug intoxication and it was the use of a combinati on of drugs that


        2Codeine (such as that found in prescription cough syrup) is known to be taken by drug
users in combination with other drugs. Among other side effects, codeine can contribute to
respiratory depression.
http://www.drugabuse.gov/publications/drugfacts/cough-cold-medicine-abuse (last visited May
3, 20 16). Cough syrup is also mixed with Sprite or other sodas to produce a concoction known by
drug users as " lean" or " purple drank."
http://www.narconon.org/dru!!-abuse/purnle-drank-effects.html (Last visited May 3, 20 \ 6).

                                                  3
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 4 of 12



caused his death. According to Dr. Taff, in Delello's case, he was particularly susceptible to death

from overdose because, as stated in the autopsy report, he was suffering from acute

bronchopneumonia and pulmonary thromboembolism (i.e, a blockage in one or more pulmonary

arteries in the lungs, usually due to blood clots)3 (A. 55).

        8. Based on our review of the evidence and consultation with experts, it was also my view

that the circumstances of Delello' s death, as reflected in witness statements, did not show that

Delello died from a rapid reaction to some unusually potent brand of heroin. On the contrary, based

on the statements ofFalgiano and her mother, Debra Falgiano, Delello went to Ms. Falgiano' s home

that night, where both of them took heroin in the early morning hours before both went to sleep. Mrs.

Falgiano would report that later, at about 10 a.m., she found Delello awake but vomiting something

red, which she claimed to have attributed to his having consumed a Roy Rogers cocktail (a non-

alcoholic drink made with grenadine) but which could have indicated that Delello had been drinking

codeine cough syrup. However, later that day, at about 1: 15 p.m., Mrs. Falgiano reportedly found

Delello laying on the floor and put a blanket over him. (The Delello family would doubt this, as they

found no blanket on Delello when they responded to the scene later that afternoon). She would then

claim that a "short while later," her daughter told her to call 911 and she did, but records show that

the 911 call was not made a "short" while after 1:15 p.m. but at 2:58 p.m. According to 3500

reports, Mrs. Falgiano would later tell law enforcement that, prior to the arrival of paramedics, she

destroyed glassine envelopes which she asserted were stamped "Breaking Bad." (She would claim



        3Dr. Taffaccompanied defense counsel to the Dutchess County Medical Examiner's
office where he personally viewed tissue slides through a microscope. From this inspection, Dr.
Taff concluded that Mr. Delello had been suffering from a case of full blown pneumonia, the
onset of which had preceded Mr. Delello' s death by several days.

                                                   4
            Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 5 of 12



to find the drugs under a book; her daughter would claim they were kept in a shoe box). Moreover,

Delello's family also found evidence that someone had gone through Delello' s car and removed

evidence of hypodermic syringes and illegal steroids. When police and paramedics were eventually

summoned to the scene, Kaitlyn Falgiano insisted that neither she nor Delello had taken drugs that

night and attributed the nausea that she had to eating "bad green beans" at work the night before4(A.

56-57).

          Thomas Miller

          9. The government acknowledged that Sica did not directly sell drugs to Mr. Miller and that

co-defendant John Rohlman was the direct seller. According to Rohlman, Miller had purchased

Breaking Bad from him before and used it in Rohlman's presence. Dr. Taffwas prepared to testify

that, as reflected in the autopsy report, Miller was suffering from untreated hypertension and had a

90 per cent occlusion (or blockage) of his coronary artery. This condition was sufficiently advanced

to put him at risk of sudden cardiac death regardless of whether he had recently taken drugs.

Further, that condition also put Miller at significantly greater risk of an overdose death. Moreover,

while the NMS laboratory reported the presence of heroin and Fentanyl, the presumptive urine

screening test conducted at the time of autopsy also disclosed the presence of benzodiazepine (A.

57, 71).

          Laura Brown

           10. In the case of Laura Brown, one of the government's expected witnesses, Matt Leverich


        4Evidently, the Falgianos were unaware of New York's "good Samaritan" law (New York
Penal Law §220.78) which generally shields persons from prosecution for drug offenses when
reporting an overdose to authorities. Had they known they themselves could not have been
prosecuted for possession of any drugs at the scene, they might have more promptly called for
help.

                                                   5
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 6 of 12



(Brown's brother) told the government and defense counsel that he and Brown had procured heroin

from another source that day in Poughkeepsie named "Lefty" (also with the brand name "Breaking

Bad"), but that Brown wanted to purchase Breaking Bad from Sica because she believed it to be

stronger. Earlier that day, Brown had undergone surgery and was given Fentanyl while in the

recovery room. Hospital staff advised Brown to rest at home and to avoid taking anything, including

alcohol. 5 Instead, within a few short hours after discharge, Brown was procuring heroin with the help

of her brother. Brown was home alone for almost a full day before her body was found and no one

saw her take the drugs that contributed to her death or knew for sure which drugs she had taken. A

search of her apartment revealed a large number of empty heroin bags with a number of different

brand names (A. 57-58).

        11. Leverich also advised the defense and the government that the scene at Brown's

apartment, as depicted in police photographs, differed substantially from what he saw when he went

into her apartment prior to the arrival of police. In particular, Leverich told defense counsel (and

reaffirmed to the government) that he did not see any bags of Breaking Bad in the bathroom where

he found Brown and instead found empty bags "of unknown brand" (A. 58). Photographs of the

scene taken by a New Milford police officer show at one point an empty bag of what appears to be

"Breaking Bad" on a dresser (A. 73, 58), while another photograph of the same dresser shows the

bag missing (A. 74, 58). A photograph of the bathroom taken by one officer (that purportedly shows

"Breaking Bad" in the bathroom) has its metadata missing 0. e., the data that would show the date

and time of the photograph) (A. 75, 58). We were prepared to argue at trial that there existed


       5The defense learned the details of Ms. Brown's surgery and her receiving Fentanyl at the
hospital, not from the government, but by obtaining and serving a subpoena on the hospital
where the surgery was performed.

                                                  6
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 7 of 12



reasonable doubt that the drugs attributed to Sica caused her death.

        12. In consultations that Mr. Willstatter and I had with Mr. Sica prior to trial, we cautioned

Mr. Sica that one challenge posed by our causation defenses was that the government only needed

to prove that one ofthe deaths was caused by drugs distributed through the offense conduct, whereas

the defense would need to obtain a not guilty verdict on all three deaths in order to avoid a

conviction on the aggravated charge. In discussing the relative merits of the defenses as to each

death, I also advised Mr. Sica that, in my opinion, the most difficult one from a defense perspective

was the Miller death. This is because there was less evidence that Miller had been taking drugs other

than Breaking Bad, notwithstanding that a presumptive test had suggested the presence of

benzodiazepine. Miller's body was found in his bedroom, with empty Breaking Bad bags near him.

The defense, accordingly, would have to highlight that Miller could have died for unrelated reasons,

owing to his heart condition.

        13. During discussions with the government, AUSA Scott Hartman at one point raised the

possibility that, if Mr. Sica chose to go to trial, the government might charge Mr. Sica under a prior

felony information (PFI), pursuant to the provisions of21 U.S.C. §851. Had the government done

so, Mr. Sica would have been facing a mandatory sentence of life imprisonment upon conviction.

I told Mr. Hartman that the government ought to tell me definitively whether it would be taking such

a course and, on January 5, 2015, Mr. Hartman emailed me to advise that his office "will not be

filing a PFI in this case under any circumstances", but that the government also could not "come off

of the death enhancement." After receiving this email, I wrote to Mr. Sica the same day to inform

him that the government would not be filing a prior felony information under any circumstances and

that, accordingly, ''you would not be facing the possibility of a mandatory life sentence in this case."


                                                   7
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 8 of 12



I added, "[h]owever, even without the prior felony information, your guidelines if you were

convicted after trial of the aggravated charge would be life at level 43. The guidelines are advisory

and not mandatory."

        14. My statement in that letter that Mr. Sica would be facing life guidelines after trial was

based on USSG §2D1.1(a)(1), which calls for a guideline level 43 (and a life guideline)

       if the defendant is convicted under 21 U.S.C. §841 (b)(l)(A), (b)(I)(B), or (b)(l)(C),
       or 21 U.S.C. §960(b)(I), (b)(2), or (b)(3), and the offense of conviction establishes
       that death or serious bodily injury resulted from the use of the substance and that the
       defendant committed the offense after one or more prior convictions for a similar
       offense.

        15. As set forth in greater detail below, I later argued to this Court (unsuccessfully) that

2Dl.1(a)(I) should not apply and that instead 2D1.1(a)(2) should govern (with a base offense level

of3 8, not 43), based on the fact that Mr. Sica's prior drug felony convictions did not involve causing

death or serious bodily injury and that, accordingly, those prior convictions were not offenses

"similar" to the instant offense.

        16. Trial of the matter was originally scheduled to commence in February 2015, but the

defense moved for an adjournment after it became apparent that it required voluminous additional

discovery, including extensive cell phone call records, text messages, and other materials. Trial was

rescheduled to commence in April 2015. In the meantime, the parties engaged in plea discussions

and, in a pre-trial draft plea letter dated April 8, 2015, the government proposed an "offer" that

would call for a plea to the charge in the indictment, with a twenty year statutory minimum and

guidelines of360 months to life, but with the government reserving the right to argue for a sentence

of up to forty years (and requiring the defendant to waive his appellate rights). We communicated

this offer to Mr. Sica. The defense would not accept a plea on those terms (A. 62).


                                                  8
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 9 of 12



       17. As trial neared, the parties also litigated in limine issues, including as to what jury

instructions were required with respect to the "death results" element. Citing to Burrage v. United

States, 134 S.Ct. 881 (2014), we proposed that the jury should be instructed as follows:

               The government must prove that there was an actual distribution of drugs to
       the specific persons referred to in the Indictment. And the government must prove
       that but for the use of those drugs, that person would not have died. In essence, the
       government must prove that the person's death resulted from the use of the specific
       drugs that are alleged to have been sold by the defendant and not from a combination
       of factors to which that drug merely contributed. In other words, it is not sufficient
       to convict a person of causing death ifthe drugs that are alleged against the defendant
       were only a contributing cause and not the cause CA. 23).

The government, also citing to Burrage, countered that the jury should be instructed as follows:

               I instruct you that, in order to find that the death of a particular individual
       resulted from the use of a controlled substance distributed through the conspiracy,
       you must find that the Government has proven that the controlled substance
       distributed by the defendant or a co-conspirator was the cause of the alleged victim's
       death. In other words, the Government must prove that the alleged victim would not
       have died on the date he or she did, but for the ingestion of the drugs distributed by
       the defendant or his co-conspirator. This does not mean that the drugs distributed
       through the conspiracy must be the only factor that brought about the alleged victim's
       death, and indeed it can be sufficient if drugs distributed through the conspiracy
       caused the alleged victim's death in combination with other causes, so long as you
       find that the Government has proven that the individual in question would not have
       died on the date he or she did, absent his or her ingestion of the drug or drugs
       distributed through the conspiracy (A. 24).

       18. The defense also requested an instruction that the jury must find that it was reasonably

foreseeable to the defendant that death would result from the distribution of the controlled

substances. The defense noted that this was one of the issues taken up by the Supreme Court in

Burrage, but which it declined to rule on. [In preparing this point, Mr. Willstatter conferred by

telephone with the attorney who had argued Burrage before the Supreme Court.] The defense argued



                                                 9
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 10 of 12



that failure to give such an instruction would run counter to the presumption against strict liability

criminal statutes, citing to Staples v. United States, 511 U.S. 600,606 (1994) and Liparota v. United

States, 471 U.S. 419, 426 (1985) (A. 38). The government opposed a foreseeability instruction,

arguing that 21 U.S.C. §841 (b)(l)(B) imposed no mens rea requirement with respect to the "death

results" element (A. 36-40).


        19. The Court ruled in the government's favor on both charge issues (A. 138-145, 148-149).

As to the causation requirement, the court ruled that, under Burrage, "[t]he Government has to prove

that the drugs distributed by the defendant were a but for cause, not just a contributing cause. But

the fact that there may have been other contributing causes doesn't prevent the drugs distributed by

the Defendant from being a but for cause, assuming there is evidence to back that up .... It's clear

from Burrage, it seems to me, that there can be other things that contribute to the death, as long as

the Government proves that the drugs distributed by the Defendant are the but -- are a but for cause.

It doesn't have to be the only but for cause" (A. 138-139).


       20. After this ruling on the charge requests, Mr. Willstatter and I advised Mr. Sica, in

substance, that the Court's anticipated jury instructions would pose a greater challenge to obtaining

an acquittal. As the case neared trial, I also advised Mr. Sica that he was at risk of being sentenced

to life imprisonment were he sentenced after a trial conviction.


       21. On April 27, 2015, the date scheduled for jury selection, Sica advised counsel that he

wished to enter a plea of guilty to the indictment and we so advised the Court.6 The Court then


        6That same date, the government provided a Pimentel letter which differed from the
earlier April 8, 2015, draft plea offer in that the government was now opposing an additional
                                                                                    (continued... )

                                                 10
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 11 of 12



conducted a plea allocution (A. 167-168). During the plea allocution, the government, in proffering

its anticipated trial proof, stated, among other things, that the use of drugs distributed by the

defendant (in two cases directly, in one case by a co-conspirator) "was the but/for cause of the deaths

of three individuals," Anthony Delello, Thomas Miller and Laura Brown (A. 166-167). The court

asked Sica whether the prosecutor's recitation was accurate and Sica responded "Yes, ma'am" (A.

167). Sica had no direct or personal knowledge of the circumstances of any of the three deaths. In

his factual allocution, Sica acknowledged that he had agreed with others to distribute 100 grams or

more of heroin and 40 grams or more of Fentanyl, and that the three named individuals had died "as

a result of taking drugs that were distributed as part of the conspiracy" (A. 167-168). The court then

inquired of counsel whether the defense agreed that the government could present legally sufficient

evidence at trial "that death resulted from distribution of drugs that were distributed as part of this

conspiracy" and counsel responded, "We concede that the use of the drugs that were distributed as

part of the conspiracy were a butljor cause of those person's deaths." (Emphasis added) (A. 168).


       22. In objections to the probation department, in a sentencing memorandum and at sentence,

Sica opposed application ofa sentencing enhancement under u.s.s.o. §2D1.1(a)(l) (A. 43-48,66-

68, 131-132, 175-182). That sub-section calls for an offense level of 43 if"the offense of conviction

establishes that death or serious bodily injury resulted from the use of the substance and that the

defendant committed the offense after one or more prior convictions for a similar offense." The

defense argued that "similar offense" means a prior offense establishing that death or serious bodily




        6( ...continued)
point reduction for timely acceptance of responsibility, such that Sica, according to the
government, faced life guidelines after a conviction by plea or trial.

                                                  11
         Case 7:14-cr-00462-CS Document 116 Filed 12/26/18 Page 12 of 12



injury resulted from the use of the substance. The defense argued that Sica's base offense level

instead should be 38 under U.S.S.G. §2Dl.1(a)(2). The government opposed that motion and the

court ruled that the enhancement applied based on one of Sica's prior state convictions.

       23. On appeal to the United States Court of Appeals for the Second Circuit, I raised an

additional challenge to 2D 1.1 (a)(I) - one which I had not raised in the District Court - which is that

2D 1.1 (a)(I) required that the prior similar offense be "establish[ed]" by the offense of conviction,

which, I contended, meant that the prior conviction had to be established by the procedures set forth

in 21 U.S.C. §851. The Court of Appeals did not rule on the merits of that claim, instead

determining that reversal was not required under plain-error review. United States v. Sica, 2017 U.S.

App. LEXIS 1188 (2d Cir.), cert. denied 138 S.Ct. 191 (2017).


        24. I am mailing a copy of this declaration to Mr. Sica (Reg. No. 71171-054), at FCI Ray

Brook, Federal Correctional Institution, P.O. Box 900, Ray Brook, New York 12977.


        I declare under penalty of perjury that the foregoing is true and correct.

Executed on: December 19, 2018


                                                 Theodore S. Green




                                                  12
